United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Topeka, KS, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Bruce Alan Brumley, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-2487
Issued: September 14, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 17, 2008 appellant filed a timely appeal from a June 19, 2008 decision of
the Office of Workers’ Compensation Programs adjudicating his claim for a schedule award.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant has more than three percent impairment to his right upper
extremity and two percent impairment to his left upper extremity for which he received schedule
awards.
On appeal, counsel for appellant contends that the medical evidence establishes that
appellant sustained injury to his shoulders which contributes to his impairment.

FACTUAL HISTORY
This is the second appeal in this case.1 By order dated September 14, 2006, the Board
dismissed appellant’s appeal at his request so that he could submit a request for reconsideration
to the Office.
On April 19, 2002 appellant, then a 61-year-old motor vehicle service driver, sustained a
laceration to his forehead near his left eye and a cervical spine strain when his truck overturned
due to high wind during a thunderstorm. The Office accepted his claim for a left eyebrow
laceration, cervical strain and surgical decompression and fusion at C4-5 and C5-6, performed on
September 13, 2002. On October 21, 2003 appellant filed a claim for a schedule award. On
November 6, 2003 the Office accepted a lumbar strain and temporary aggravation of
degenerative disc disease at L3-4, resolved.
In a December 9, 2003 report, Dr. Kimball Stacey, an internist and an Office referral
physician, provided findings on physical examination. He found 15 percent impairment of the
left upper extremity based on motor deficit of the left biceps muscle that is innervated by the
musculocutaneous nerve, as evidenced by the loss of left biceps deep tendon reflexes. Dr. Stacey
rated 12 percent impairment of the right upper extremity based on moderate glenohumeral joint
crepitus.2 On February 29, 2004 Dr. Daniel D. Zimmerman, a Board-certified internist and an
Office medical adviser, stated that lack of a reflex does not equate to weakness. Dr. Stacey did
not perform an examination validating weakness in the left upper extremity. Dr. Zimmerman
stated that impairment due to a cervical spine condition must be based on radicular residuals of a
nerve root lesion at the cervical level causing upper extremity sensory or motor deficit. He
determined that the impairment rating calculated by Dr. Stacey was not consistent with the fifth
edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (the A.M.A., Guides).
In an April 12, 2004 report, Dr. George Varghese, a Board certified physiatrist and an
Office referral physician, reviewed appellant’s medical history and provided findings on physical
examination. Appellant had normal range of motion in both upper extremities. Muscle strength
was normal bilaterally. There were no inflammatory changes or deformities detected.
Neurological examination revealed subjective hypothesia in the C5 distribution and some
hyperesthesia in the C6 distribution. The rest of the dermatomes were normal. In the left upper
extremity, appellant had subjective hypothesia in the C5-6 dermatome. The rest of the
dermatomes were normal. There was decreased biceps jerk in his left upper extremity but the
rest of the reflexes were 2+. Dr. Varghese calculated 3 percent right upper extremity
impairment, including 1 percent for pain and sensory deficit in the C5 dermatome, based on
Table 15-16 and 15-17 at page 424 (20 percent for Grade 4 sensory deficit multiplied by 5
percent maximum for the C5 nerve root). He calculated 2 percent impairment for pain and
sensory deficit at the C6 dermatome based on the same tables and assigning 40 percent for
Grade 3 sensory deficit. Dr. Varghese calculated two percent impairment to the left upper
1

Docket No. 06-1436 (issued September 14, 2006).

2

Joint crepitus, also called articular crepitus, is the grating sensation caused by the rubbing together of the dry
synovial surfaces of the joints. See DORLAND’S, Illustrated Medical Dictionary (30th ed. 2003) 433.

2

extremity, including one percent for sensory deficit, each, for the C5 and C6 nerve roots based
on Tables 15-15 and 15-17. On April 23, 2004 Dr. Zimmerman agreed with Dr. Varghese’s
rating of three percent impairment of appellant’s right upper extremity and two percent for his
left upper extremity.
By decision dated April 29, 2004, the Office granted appellant schedule awards for three
percent right upper extremity impairment and two percent left upper extremity impairment. The
periods of the awards ran from April 6 to July 24, 2004.3
Appellant requested an oral hearing that was held on November 4, 2004. He submitted
reports dated November 29 and December 3, 2004 from Dr. Peter V. Bieri, an otolaryngologist,
who provided findings on physical examination. Appellant had persistent pain in his neck and
low back, radiating into both shoulders. He had a persistent tremor at rest involving the
dominant right upper extremity. Appellant also had frequent numbness and tingling, depending
on activity level and posture. Examination of the shoulders revealed no signs of acute
inflammation. Appellant had crepitance bilaterally involving the acromioclavicular joint with
active and passive range of motion, which was otherwise full and unrestricted. Shoulder level
and overhead use was accompanied by a marked subjective increase in pain. The tremor of the
distal right upper extremity was noted at rest, which dissipated upon intention. Grip strength
measured by a Jamar dynamometer was 36.5 kilograms (kg) on the dominant right side as
opposed to 24.0 kg on the left. Vascular integrity was intact. Sensory examination revealed
slight decrease in sensation along the dermatome supplied by C5 and C6. Deep tendon reflexes
were slightly decreased at the level of the triceps, bilaterally. Dr. Bieri found 15 percent bilateral
upper extremity impairment, including 10 percent for bilateral pain and weakness based on page
510 of the fifth edition of the A.M.A., Guides and 5 percent bilaterally for residuals of
impingement syndrome of both shoulders based on Table 16-3 at page 439.
By decision dated December 21, 2004, an Office hearing representative vacated the
April 29, 2004 decision and remanded the case for further development of the medical evidence
because the Office had not reviewed the opinion of Dr. Bieri.
On March 2, 2005 Dr. Zimmerman stated that Dr. Bieri did not provide a medical history
or sufficient examination findings from which an impairment rating could be made. He stated
that Dr. Bieri provided no examination findings or history regarding upper extremity weakness
that could be applied to page 510 of the A.M.A., Guides.4
By decision dated March 15, 2005, the Office denied appellant’s claim for an increased
schedule award to his upper extremities.

3

The Federal Employees’ Compensation Act provides for 312 weeks of compensation for 100 percent loss or loss
of use of the upper extremity. 5 U.S.C. § 8107(c)(1). Multiplying 312 weeks by three percent and two percent
equals 15.60 weeks of compensation.
4

Table 16-35 at page 510 provides upper extremity impairment ratings due to strength deficit from
musculoskeletal disorders based on manual muscle testing of individual units of motion of the shoulder and elbow.

3

On February 23, 2006 appellant requested that his claim be expanded to include a
bilateral shoulder condition. In a February 22, 2006 report, Dr. Bieri stated that appellant had 10
percent bilateral upper extremity impairment due to radicular pain based on page 489 of the
A.M.A., Guides.5 He did not explain how he arrived at his impairment calculation. Dr. Bieri
also found five percent impairment to each shoulder for impingement impairment due to pain
and crepitance according to page 499 of the A.M.A., Guides.6
On March 17, 2005 appellant requested a telephonic hearing that was held on
January 24, 2006. By decision dated March 21, 2006, an Office hearing representative
determined that the weight of the evidence, as represented by the opinion of Dr. Varghese,
established that appellant had no more than three percent impairment to the right upper extremity
and two percent to the left upper extremity.
On March 20, 2007 appellant requested reconsideration. He submitted a copy of
Dr. Bieri’s December 3, 2004 report with a handwritten note concurring appellant’s bilateral hip
condition. On a copy of his February 22, 2006 report, Dr. Bieri circled the words “bilateral
shoulder impingement impairments” and handwrote “secondary to injury -- no prior
symptomatology.”
On April 9, 2007 Dr. Zimmerman reiterated that Dr. Bieri did not provide an impairment
rating conforming to pages 21 and 22 of the fifth edition of the A.M.A., Guides.7 The reports
lacked medical rationale containing a detailed explanation of how appellant’s upper extremity
impairment related to his accepted cervical conditions or any explanation as to how Dr. Bieri
made his impairment ratings.
By decision dated May 4, 2007, the Office denied modification of the March 21, 2006
decision.
On May 1, 2008 appellant requested reconsideration. In an April 30, 2008 report,
Dr. Bieri reiterated that appellant had five percent impairment due to bilateral shoulder
impingement due to his findings on physical examination on November 29, 2004 and
February 22, 2006. This included crepitance (crackling) and subjective complaints of pain from
overhead shoulder use. The medical history included complaints of bilateral shoulder pain since
shortly after the April 19, 2002 work injury. Dr. Bieri stated that the accident involved
appellant’s motor vehicle being overturned in high winds and multiple impacts from being tossed
in the vehicle. He stated that this mechanism of injury was sufficient to cause the diagnosis of
5

Page 489 contains Table 16-13 (Maximum Upper Extremity Impairment Due to Unilateral Sensory or Motor
Deficits of Individual Spinal Nerves or to Combined 100 percent Deficits) (C5 to T1). (Emphasis in the original.)
6

Page 499 contains Table 16-18 (Maximum Impairment Values for the Digits, Hand, Wrist, Elbow and Shoulder
Due to Disorders of Specific Joints or Units).
7

See Chapter 2, Practical Application of the A.M.A., Guides, section 2.6, Preparing Reports, 21-22. This section
provides that an impairment rating must include a clinical evaluation with a medical history, current clinical status,
diagnostic study results, a discussion of whether the individual had reached maximum medical improvement,
diagnoses, causation and a discussion of impairment rating criteria. It must contain a calculation of the impairment
with reference to how specific physical findings relate to criteria in the applicable sections of the A.M.A, Guides.

4

bilateral shoulder impingement syndrome and related disorders of the shoulder joint. Dr. Bieri’s
impairment ratings were based on pages 498 to 499 of the fifth edition of the A.M.A., Guides
and Table 16-18 at page 499. He stated that the five percent impairment for each shoulder was
based on the five percent upper extremity impairment provided in Table 16-18 for the
sternoclavicular shoulder joint. Dr. Bieri indicated that the finding of crepitance and related
impingement in appellant’s physical examinations best fit section 16.7, Table 16-18.
Dr. Zimmerman noted a shoulder condition that was not accepted by the Office. He
reviewed the medical evidence contemporaneous with the accepted motor vehicle accident
regarding shoulder problems. A May 13, 2002 office note from Dr. K.N. Arjunan, a Boardcertified neurosurgeon, indicated that appellant had pain in the left shoulder but there were no
physical examination findings regarding either shoulder. A June 24, 2002 note indicated that a
magnetic resonance imaging (MRI) scan of the left shoulder was negative. In October 23, 2002
notes, Dr. Arjunan noted that appellant still had right shoulder pain, especially with abduction of
the right arm and his right shoulder “crackled.” There were no physical examination findings for
either shoulder in the October 23, 2002 note. A December 3, 2002 note provided no history
regarding either shoulder except that appellant had discomfort and tightness. Dr. Zimmerman
noted that the December 3, 2002 office note discussed appellant’s condition following cervical
spine surgery, decompression and fusion at C4-5 and C5-6, performed on September 13, 2002.
He stated that a valid diagnosis of impingement syndrome required symptoms, signs and
diagnostic studies. There was no clear, unequivocal documentation in the first eight to ten
months post injury that appellant had any specific diagnosis at the shoulder level, based on a
thorough history, physical examination and diagnostic studies. The contemporaneous reports of
Dr. Arjunan indicated cervical spine complaints, not shoulder complaints.
By decision dated June 19, 2008, the Office denied modification of the May 4, 2007
decision.8
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act9 authorizes the payment of
schedule awards for the loss or loss of use of specified members, organs or functions of the body.
Such loss or loss of use is known as permanent impairment. The Office evaluates the degree of
permanent impairment according to the standards set forth in the specified edition of the A.M.A.,
Guides.10
Neither the Act nor the implementing regulations provide for a schedule award for loss of
use of the back or to the body as a whole.11 However, the schedule award provisions of the Act
8

Subsequent to the June 19, 2008 Office decision, additional evidence was associated with the file. The Board’s
jurisdiction is limited to the evidence that was before the Office at the time it issued its final decision. See 20 C.F.R.
§ 501.2(c). The Board may not consider this evidence for the first time on appeal.
9

5 U.S.C. § 8107.

10

20 C.F.R. § 10.404 (1999).
(5th ed. 2001).
11

Effective February 1, 2001, the Office began using the A.M.A., Guides

See Guiseppe Aversa, 55 ECAB 164 (2003).

5

include the extremities and a claimant may be entitled to a schedule award for permanent
impairment to a lower extremity even though the cause of such impairment originates in the
spine.12
In a claim for permanent impairment under the Act, the employee has the burden of
proving that the condition for which a schedule award is sought is causally related to his or her
federal employment.13
ANALYSIS
Appellant’s upper extremity schedule awards were based on the April 12, 2004 report
from Dr. Varghese, who reviewed the medical history and provided findings on physical
examination. Dr. Varghese found a normal range of motion in both upper extremities. Muscle
strength was normal bilaterally. There were no inflammatory changes or deformities detected.
Neurological examination revealed subjective hypothesia in the C5 distribution and probably
some hyperesthesia in the C6 distribution. The rest of the dermatomes were normal. In the left
upper extremity, appellant had subjective hypothesia in the C5-6 dermatome. The rest of the
dermatomes were normal. There was decreased biceps jerk in his left upper extremity but the
rest of the reflexes were 2+. Dr. Varghese found three percent right upper extremity impairment,
including 1 percent for pain and sensory deficit, in the C5 dermatome based on Table 15-16 and
15-17 at page 424 (20 percent for Grade 4 sensory deficit multiplied by five percent maximum
for the C5 nerve root). He calculated 2 percent impairment for pain and sensory deficit at the C6
dermatome based on the same tables and assigning 40 percent for Grade 3 sensory deficit.
Dr. Varghese multiplied the 40 percent for Grade 3 sensory deficit by the 5 percent maximum
allowed for the C6 nerve root. However, Table 15-17 provides eight percent maximum for
sensory deficit of the C6 nerve root, not five percent. Multiplying 40 percent by 8 percent equals
3 percent impairment, not 2 percent. The Board notes that the total right upper extremity
impairment should be four percent, not three percent.14 Dr. Varghese found two percent
impairment to the left upper extremity, including one percent for sensory deficit, each, for the C5
and C6 nerve roots based on Tables 15-15 and 15-17. However, as noted, Table 15-17 provides
eight percent maximum sensory loss for the C6 nerve root. Multiplying 20 percent for Grade 4
sensory deficit by eight percent maximum for the C6 nerve root equals 1.6, rounded to two
percent. Accordingly, appellant has two percent left upper extremity impairment for the C6
nerve root sensory deficit, which, combined with one percent for the C5 nerve root sensory
deficit, equals three percent left upper extremity impairment. The Board finds that appellant has
four percent right upper extremity impairment and three percent left upper extremity impairment.
Dr. Stacey calculated 15 percent impairment of the left upper extremity based on motor
deficit of appellant’s left biceps muscle, noting a loss of left biceps deep tendon reflexes. He
calculated 12 percent impairment of the right upper extremity based on moderate glenohumeral
12

See Vanessa Young, 55 ECAB 575 (2004).

13

See Veronica Williams, 56 ECAB 367 (2005).

14

See also A.M.A., Guides, Table 16-13 at page 489 regarding maximum upper extremity impairment due to
sensory or motor deficits of individual spinal nerves.

6

joint crepitus. However, Dr. Stacey did not reference any portions of the A.M.A., Guides in
making his rating nor did he explain how he calculated impairment. Dr. Zimmerman noted that
lack of a reflex, alone, did not establish weakness and Dr. Stacey did not provide any other
findings on examination to validate weakness in the left upper extremity. The Board finds that
the impairment rating of Dr. Stacey is not based on the fifth edition of the A.M.A., Guides or
sufficient to establish that appellant has more than four percent right arm impairment or three
percent left arm impairment.
Dr. Bieri stated that he found 15 percent bilateral upper extremity impairment, including
10 percent for bilateral pain and weakness based on page 510 of the fifth edition of the A.M.A.,
Guides and 5 percent bilaterally for residuals of impingement syndrome of both shoulders based
on Table 16-3 at page 439.15 He noted pain in appellant’s neck radiating into both shoulders and
a persistent tremor at rest involving the dominant right upper extremity. Shoulder level and
overhead use was accompanied by a marked subjective increase in pain. However, physical
examination of the shoulders revealed no signs of acute inflammation. Vascular integrity was
intact. Sensory examination revealed slight decrease in sensation along the dermatome supplied
by C5 and C6. Deep tendon reflexes were slightly decreased at the level of the triceps,
bilaterally. On February 22, 2006 Dr. Bieri reiterated his opinion that appellant had 10 percent
bilateral upper extremity due to radicular pain based on page 489 of the A.M.A., Guides.
However, he did not explain how he arrived at his impairment calculation. Dr. Bieri calculated
five percent impairment to each shoulder for impingement impairment due to pain and crepitance
according to page 499 of the A.M.A., Guides. He did not explain his impairment calculation or
provide medical rationale regarding causal relationship. In March 2007, Dr. Bieri circled the
words “bilateral shoulder impingement impairments” on a copy of his February 22, 2006 report
and handwrote “secondary to injury -- no prior symptomatology.” However, Dr. Bieri provided
no additional medical history, findings on physical examination or medical rationale supporting
his impairment rating.16 He provided no examination findings or history regarding upper
extremity weakness that could be applied to page 510 of the A.M.A., Guides.17 Dr. Bieri’s
subsequent report addressed appellant’s hip condition which is not relevant to the issue on
appeal. His 2004 through 2007 reports do not meet the requirements for an impairment rating as
provided on pages 21 and 22 of the fifth edition of the A.M.A., Guides.18 Due to these
15

Table 16-3 at page 439 of the A.M.A., Guides involves the conversion of upper extremity impairment to
impairment of the whole person. The Board notes that neither the Act nor the implementing regulations provide for
a schedule award for loss of use of the back or to the body as a whole. See Guiseppe Aversa, 55 ECAB 164 (2003).
However, the schedule award provisions of the Act include the extremities and a claimant may be entitled to a
schedule award for permanent impairment to an upper or lower extremity even though the cause of such impairment
originates in the spine. See Vanessa Young, supra note 12.
16

See George Randolph Taylor, 6 ECAB 986 (1954) (a medical opinion not fortified by medical rationale is of
little probative value).
17

As noted, Table 16-35 at page 510 provides upper extremity impairment ratings due to strength deficit from
musculoskeletal disorders based on manual muscle testing of individuals units of motion of the shoulder and elbow.
18

See Chapter 2, Practical Application of the A.M.A., Guides, section 2.6, Preparing Reports, 21-22. This section
provides that an impairment rating must include a clinical evaluation with a medical history, current clinical status,
diagnostic study results, a discussion of whether the individual had reached maximum medical improvement,
diagnoses, causation and a discussion of impairment rating criteria. It must contain a calculation of the impairment
with reference to how specific physical findings relate to criteria in the applicable sections of the A.M.A., Guides.

7

deficiencies, Dr. Bieri’s opinion on appellant’s upper extremity impairment is of diminished
probative value.
On April 30, 2008 Dr. Bieri stated that he based his calculation of five percent
impairment due to bilateral shoulder impingement on appellant’s November 29, 2004 and
February 22, 2006 findings on physical examination and on the medical evidence. The physical
findings included crepitance and subjective complaints of pain from overhead shoulder use.
Dr. Bieri stated that the 2002 medical reports included subjective complaints of bilateral shoulder
pain. He noted that appellant’s accident involved his motor vehicle being overturned in high
winds and his multiple impacts from being tossed in the vehicle. Dr. Bieri stated that this
mechanism of injury was sufficient to cause the diagnosis of bilateral shoulder impingement
syndrome and related disorders of the shoulder joint and the bilateral shoulder impairment rating.
However, the contemporaneous 2002 medical reports do not provide objective physical
examination findings or any diagnosis regarding appellant’s shoulders. The Board has held that
contemporaneous evidence is entitled to greater probative value than later evidence.19
Dr. Arjunan’s May 13, 2002 note indicated that appellant had left shoulder pain but there were
no physical examination findings regarding either shoulder. A June 24, 2002 note indicated that
an MRI scan of the left shoulder was negative. There were no physical findings in this note. On
October 23, 2002 Dr. Arjunan noted that appellant “still” had right shoulder pain, especially with
abduction of the right arm and his right shoulder crackled. There were no physical examination
findings for either shoulder in the October 23, 2002 note. A December 3, 2002 note provided no
history or physical findings regarding either shoulder and noted only subjective shoulder
discomfort. There is no clear documentation in the contemporaneous 2002 medical reports that
appellant had any diagnosis, specifically at the shoulder level, based on a thorough history,
physical examination and diagnostic studies. Due to these deficiencies, Dr. Bieri’s April 30,
2008 report is not sufficient to establish that appellant is entitled to a schedule award for shoulder
impairment.
The Board finds that the weight of the medical evidence establishes that appellant has
four percent impairment to his right upper extremity and three percent impairment to his left
upper extremity.
On appeal, appellant argues that his shoulder conditions should be accepted as causally
related to the April 19, 2002 accepted cervical and lumbar spine conditions. He states that his
testimony at the November 4, 2004 hearing was described in the December 21, 2004 hearing
representative’s decision. Appellant asserts that the hearing representative found his testimony
credible. However, the hearing representative merely related appellant’s description of the
April 19, 2002 incident. The case was remanded because the Office had not reviewed the
November 29 and December 3, 2004 reports of Dr. Bieri which were submitted after the
April 29, 2004 schedule award decision. The hearing representative did not find that appellant’s
shoulder conditions should be accepted by the Office. Therefore, this argument is without merit.
Appellant argues that his shoulder conditions should be accepted because the shoulder
symptoms manifested after the 2002 employment injury as reflected in the 2002 reports of
Dr. Arjunan. Dr. Bieri also opined that the shoulder conditions were causally related to the
19

See Conard Hightower, 54 ECAB 796 (2003).

8

accepted employment injury. The Board addressed the 2002 medical reports and the 2004
through 2008 reports of Dr. Bieri regarding the issue of causal relationship between appellant’s
shoulder conditions and his accepted conditions. Therefore, this argument has been considered
and found to be without merit. Appellant argues that a May 7, 2007 (sic) report of Dr. Michael
Smith supports causal relationship between his shoulder conditions and his employment injury.
However, Dr. Smith did not diagnosis a shoulder condition in his May 7, 2002 report. He noted
appellant’s left shoulder pain and a positive impingement sign and stated, “There has been some
question brought up regarding potential shoulder injury.” Dr. Smith ordered an MRI scan of the
left shoulder which revealed moderate degenerative arthritic changes involving the
acromioclavicular joint resulting in a mild degree of impingement. However, Dr. Smith
provided no medical rationale explaining how the left shoulder impingement was causally related
to the April 19, 2002 employment injury. Therefore, this argument is without merit. Appellant
argues that Dr. Zimmerman did not properly consider the shoulder symptoms described in the
2002 reports. As noted, in a claim for permanent impairment under the Act, the employee has
the burden of proving that the condition for which a schedule award is sought is causally related
to his or her federal employment. Appellant did not submit sufficient medical evidence
establishing that his shoulder conditions were causally related to his 2002 employment injury.
CONCLUSION
The Board finds that appellant has four percent impairment to his right upper extremity
and three percent impairment to his left upper extremity. On return of the case record, the Office
should modify its June 19, 2008 decision to reflect appellant’s increased right and left upper
extremity impairment and calculate the additional compensation to which he is entitled.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 19, 2008 is affirmed, as modified.
Issued: September 14, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

